DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4 and 18-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Roma (U.S Pre-Grant Publication 20170022974) hereinafter Roma.
Regarding claim 1, Roma discloses:
A wake control system {[0001]},
An upstream wind turbine {[0001], [0047] first wind turbine}
A downstream wind turbine {[0001], [0047] second wind turbine}, and
a sensor configured to obtain a turbulence measurement value at the downstream wind turbine and provide the turbulence measurement value to the wake control system {[0012], and [0017]-[0021], parameters measured at the first and second wind turbine, these measurements are provided to wake control system},
wherein the wake control system is configured to control the upstream wind turbine based on the turbulence measurement value measured at the downstream wind turbine {[0012], [0017], [0023], [0057] both upstream and downstream wind turbines are controlled based on the turbulence measurement value}.
Regarding claim 2, Roma further discloses wherein the turbulence measured value is indicative of a turbulence or wind shear prevailing at a rotor of the downstream wind turbine {[0012] describes wind turbulence measured at both upstream and downstream wind turbines}.
Regarding claim 3, Roma further discloses wherein the downstream wind turbine is selected based on at least one of an azimuth position or a determined wind direction [0023] and [0012]-[0014]}.
Regarding claim 4, Roma further discloses wherein the wake control system is configured to control at least one of: an azimuth position, a pitch angle, a generator torque, or a generator power of the upstream wind turbine {[0057]}.
Regarding claim 18, Roma discloses:
A method comprising:
controlling a wind farm {[0001]}, the controlling comprising:
measuring a turbulence measured value at a downstream wind turbine {[0012], and [0017]-[0021], parameters measured at the first and second wind turbine, these measurements are provided to wake control system}, and
using a wake control system to control an upstream wind turbine based on the measured turbulence measured value {[0012], [0017], [0023], [0057] both upstream and downstream wind turbines are controlled based on the turbulence measurement value}..
Regarding claim 19, Roma further discloses wherein the turbulence measured value is indicative of a turbulence or wind shear prevailing at a rotor of the downstream wind turbine {[0012] describes wind turbulence measured at both upstream and downstream wind turbines}.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5 and 7-19 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas et al. (U.S Pre-Grant Publication 20090099702) hereinafter Vyas in view of Roma (U.S Pre-Grant Publication 20170022974) hereinafter Roma.
Regarding claim 1, Vyas discloses:
A wake control system,
An upstream wind turbine {Figure 1 (12)}
A downstream wind turbine {Figure 1 (14)}, and
a sensor configured to obtain a turbulence measurement value and provide the turbulence measurement value to the wake control system {[0028]},
wherein the wake control system is configured to control the upstream wind turbine based on the turbulence measurement value {[0030], [0035]}.
Vyas does not explicitly state the downstream wind turbine sensors are used to determine the wake condition / turbulence measurement value.
Roma pertains to wind turbine farm control systems.
Roma teaches where the turbulence measurement value is calculated from a sensor that obtains values at the downstream turbine {[0047]-[0048], the wake is experienced at the downstream wind turbine and sensed at that downstream wind turbine}.  Roma also teaches that measurements are done at both upstream and downstream wind turbines to determine the wake model {Figure 3 (305)/(306) contribute to (307)}.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the sensors of the downstream wind turbine of Vyas in the calculation of a turbulence measurement value (and not just upstream sensors) as taught by Roma.  It is noted upstream and downstream wind turbines are equipped with sensors as described in [0028] of Vyas.  One of ordinary skill in the art would be motivated to do so as turbulence is experienced at the downstream wind turbine and is well known to be measured by sensors both at the downstream wind turbine as well as the upstream wind turbine {Vyas [0028]; Roma [0047]-[0048] and [0050]}.       
Regarding claim 2, the combination of Vyas and Roma further teaches wherein the turbulence measured value is indicative of a turbulence or wind shear prevailing at a rotor of the downstream wind turbine {Vyas [0028]; Roma teachings applied to Vyas as described in rejection of claim 1 for this turbulence measurement be taken at the downstream wind turbine}.
Regarding claim 3, Vyas further discloses wherein the downstream wind turbine is selected based on at least one of an azimuth position or a determined wind direction {[0033], Figure 2 wind direction; as well as [0028] yaw angle which is azimuth position}.
Regarding claim 4, Vyas further discloses wherein the wake control system is configured to control at least one of: an azimuth position, a pitch angle, a generator torque, or a generator power of the upstream wind turbine {[0035] yaw angle and blade pitch angle}.
Regarding claim 5, Vyas further discloses wherein the wake control system is configured to control the upstream wind turbine when the turbulence measured value exceeds a first threshold value {[0006] and [0033], determination of if the “wake condition” exists is the turbulence measured value exceeding a first threshold}.
Regarding claim 7, Vyas further discloses:
wherein the wake control system is configured to:
record changes in the operating parameters {[0028] stored data} and
to reverse a last performed change in response to the turbulence measured value exceeding the determined first threshold value {Figure 5 control loops; [0034] describes “gradient search methods” such as a gradient descent which is a first-order optimization algorithm that in the context of the disclosure of Vyas upon detecting an increase in the turbulence based on parameter changes reverses the last performed change}.
Regarding claim 8, Vyas further discloses wherein the wake control system is configured to reverse a last recorded change in an azimuth position {[0035], one of the parameters as described in the rejection of claim 7 may be “yaw angle” which is azimuth position}.
Regarding claim 9, Vyas further discloses wherein the wake control system is configured to reverse the changes performed over a specific previous period of time or a multiple of previous recorded changes for as long as the turbulence measured value exceeds a second threshold value {Figure 5 adjustment continues until end of wake condition; end of wake condition is the second threshold value, [0032]-[0035]}. 
Regarding claim 10, Vyas further discloses wherein the wake control system is configured to change an azimuth position counter to a direction of a last recorded change until the turbulence measured value falls below the determined second threshold value {[0035], one of the changes reversed as described in the rejection of claim 9 may be “yaw angle” which is azimuth position}.
Regarding claim 11, Vyas further discloses wherein the sensor includes a bending sensor {[0024] strain gauges; [0028], LIDAR also may detect bending, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 12, Vyas further discloses wherein the bending sensor is configured to measure bending of a rotor blade in at least one position of the rotor blade {[0024] strain gauges are at least one position; [0028], also LIDAR detects bending by measurement of distance at at least one position over the blade, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 13, the combination of Vyas and Roma further teaches wherein the turbulence measurement sensor is configured to measure a horizontal wind shear over the rotor the downstream wind turbine to obtain the turbulence measured value {Vyas [0028]; Roma teachings applied to Vyas as described in rejection of claim 1 for this turbulence measurement be taken at the downstream wind turbine}.
Regarding claim 14, Vyas further discloses wherein the horizontal wind shear is measured as a difference in a wind speed on at least one rotor blade between two different blade positions of at least one rotor blade {this is implicit in [0028] as this is the definition of horizontal wind shear, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 15, Vyas further discloses wherein the horizontal wind shear is determined as a difference in the wind speeds at the 3 o'clock position and 9 o'clock position {this is implicit in [0028] as the definition of horizontal wind shear is a difference in wind speed between two horizontal separated points, see MPEP 2144.01 for implicit disclosure}.
Regarding claim 16, Vyas further discloses  wherein the sensor is configured to obtain the turbulence measured value by measuring loads acting on at least one rotor blade at different rotor positions {[0028], blade load asymmetries}.
Regarding claim 17, Vyas further discloses wherein the sensor is configured to measure a wind field over the rotor plane and to derive the turbulence measurement value from the measured wind field {[0025], [0028]}.
Regarding claim 18, Vyas discloses:
A method comprising:
controlling a wind farm {[0031]}, the controlling comprising:
measuring a turbulence measured value at a wind turbine {[0028]}, and
using a wake control system to control an upstream wind turbine based on the measured turbulence measured value {[0030], [0035]}.
Vyas does not explicitly state the downstream wind turbine sensors are used to determine the wake condition / turbulence measurement value.
Roma pertains to wind turbine farm control systems.
Roma teaches where the turbulence measurement value is calculated from a sensor that obtains values at the downstream turbine {[0047]-[0048], the wake is experienced at the downstream wind turbine sensed at that downstream wind turbine}.  Roma also teaches that measurements are done at both upstream and downstream wind turbines to determine the wake model {Figure 3 (305)/(306) contribute to (307)}
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have used the sensors of the downstream wind turbine of Vyas in the calculation of a turbulence measurement value (and not just upstream sensors).  It is noted upstream and downstream wind turbines are equipped with sensors as described in [0028] of Vyas.  One of ordinary skill in the art would be motivated to do so as turbulence is experienced at the downstream wind turbine and is well known to be measured by sensors both at the downstream wind turbine as well as the upstream wind turbine {Vyas [0028]; Roma [0047]-[0048] and [0050]}.       
Regarding claim 19, the combination of Vyas and Roma teaches:
wherein the turbulence measured value is indicative of a turbulence or wind shear prevailing at a rotor of the downstream wind turbine {Vyas [0028]; Roma teachings applied to Vyas as described in rejection of claim 1 for this turbulence measurement be taken at the downstream wind turbine}. 
Claims 6 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Vyas (U.S Pre-Grant Publication 20090099702) hereinafter Vyas in view of Roma (U.S Pre-Grant Publication 20170022974) hereinafter Roma as applied to claim 5 and 18 above, and in further view of Westergaard (U.S Pre-Grant Publication 20150050144).
Regarding claim 6, the combination of Vyas and Roma teaches the wind farm of claim 5.  Vyas further discloses wherein the wake control system is configured to change a pitch angle in response to the turbulence measured value exceeding the determined first threshold value {[0031], [0035]}.
Vyas is silent as to whether the change in pitch angle is an increase or decrease.
Westergaard pertains to a wind turbine park controller for reducing the impact of wakes.  Westergaard teaches in [0043],”When the blade is at a minimum pitch (e.g., zero pitch) the induction factor (contributed by that blade), and thereby the wake expansion, are at maximums. When the blade is at a maximum pitch, the reverse is true”.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention for the controller of Vyas to increase the pitch angle in response to the turbulence measured value exceeding the determined first threshold value.  One of ordinary skill in the art would be motivated to do so in order to reduce the wake expansion {Westergaard [0043]}.       
Regarding claim 20, the combination of Vyas and Roma teaches the wind farm of claim 18.  Vyas further discloses wherein the wake control system to control the upstream wind turbine comprises changing a pitch angle of one or more rotor blades of the upstream wind turbine in response to the turbulence measured value exceeding a first threshold value {[0031], [0035]}.
Vyas is silent as to whether the change in pitch angle is an increase or decrease.
Westergaard pertains to a wind turbine park controller for reducing the impact of wakes.  Westergaard teaches in [0043],”When the blade is at a minimum pitch (e.g., zero pitch) the induction factor (contributed by that blade), and thereby the wake expansion, are at maximums. When the blade is at a maximum pitch, the reverse is true”.
It would have been obvious to one of ordinary skill in the art at the effective filing date of the claimed invention for the controller of Vyas to increase the pitch angle in response to the turbulence measured value exceeding the determined first threshold value.  One of ordinary skill in the art would be motivated to do so in order to reduce the wake expansion {Westergaard [0043]}.       
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Attia (U.S Pre-Grant Publication 20140037447) teaches changing the yaw angle based on if wake effects are larger than a designated threshold.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL K. REITZ whose telephone number is (571)272-1387. The examiner can normally be reached M-F 7:30 a.m. -5:30 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Court Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MICHAEL K. REITZ/Examiner, Art Unit 3745                                                                                                                                                                                                        
/RICHARD A EDGAR/Primary Examiner, Art Unit 3799